Citation Nr: 1700722	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, and January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript is associated with the record.

In May 2015, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  A chronic right and/or left ankle disability related to service is not shown.

2.  A chronic left knee disability related to service is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  See STR - Medical (May 2015); Medical Treatment Record --Government Facility (March 2011); Medical Treatment Record - Non-Government Facility (December 2015) (June 2010) (October 2009).  VA further afforded the Veteran appropriate VA medical examinations and obtained medical opinions on his behalf, which are supported by a complete rationale.  See VA Examination (January 2013).  VA provided the Veteran a hearing in these matters.  See Hearing Transcript (February 2014).

It is noted that the Veteran's appeal was remanded by the Board for additional development.  The requested actions were completed.  The Board is cognizant that the records of Ms. Vicknair were not obtained, which the Veteran notes in his June 2016 correspondence.  However, a closer review of the record discloses that Ms. Vicknair is the Veteran's VA vocational rehabilitation counsellor, not a medical professional who has evaluated the Veteran's disabilities.  Her records would be included in the Veteran's vocational rehabilitation file.  However, there is no indication that the Veteran's vocational rehabilitation file would contain evidence pertinent to the claims currently before the Board, which does not involve a claim for increase or a total evaluation.  It is noted that the record includes the June 2010 medical evaluation of Dr. Herbert on a form associated with obtaining/continuing vocational rehabilitation services and that the Veteran's functional status is not relevant to the current matters.  Therefore, the Veteran's vocational rehabilitation records are not necessary to decide the claims for service connection and VA has substantially complied with the remand orders of the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

The Veteran seeks service connection for bilateral ankle disability and left knee disability.  He testified that he sustained multiple ankle and knee injuries in service related to his work on tankers (breaking track, loading rounds, carrying machine guns), and field exercises.  He denied seeking in-service treatment, but reported continued problems since service.  See Hearing Transcript (February 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral ankle disability and left knee disability.  A chronic disability of the right and/or left ankle was not incurred in service; and arthritis is not shown within the initial post separation year for either ankle.  During the appeal period, no disability of the right and/or left ankle has been etiologically related to service.  Similarly, a chronic left knee disability was not incurred in service and arthritis is not shown within the initial post separation year.  During the appeal period, no disability of the left knee has been etiologically related to service.

STRs reflect that, in March 1991, the Veteran presented for left knee pain of 3 days' duration after a 4 mile run.  He denied a history of knee pain and was assessed with was probable popliteal strain.  A May 1991 note reflects that the Veteran presented for twisted right ankle, assessed as right ankle sprain (1st degree).  A January 1993 note reflects that Veteran presented with bruised ankle.  He reported that he fell some days earlier when he slipped walking down some steps.  The assessment was possible injury due to direct trauma, later assessed as right ankle strain.  A September 1993 note reflects that Veteran presented with left ankle pain of 1 week duration.  He reported that he injured the ankle while running in physical training (PT), and had injured the same ankle months earlier.  The assessment was possible ankle sprain.  On separation examination in November 1993, clinical evaluation of the lower extremities was normal and the Veteran denied arthritis/bursitis, cramps in legs, "trick" or locked knee, and foot trouble.  There were no documented complaints of ankle or knee problems at this time.

A report of contact with VA dated in September 2009 indicates that the Veteran "is calling in an informal claim" for the shoulders, low back, left side of arm, hips, and both legs related to "loading the rounds in tankers."  A formal claim for service connected for disability of legs was received in October 2009.  See VA Form 21-526 (October 2009).

A May 2010 VA treatment record shows that the Veteran presented to establish VA care and reported bilateral ankle pain.  The assessment was ankle pain.  An x-ray was normal.  See CAPRI (June 2016).  A June 2010 private medical evaluation for the purpose of obtaining/continuing VA vocational rehabilitation reflects that the Veteran's primary condition is "Chronic inflammatory arthritis of both ankles."  However, the physician who provided this evaluation reported to VA that he had no treatment records for the Veteran.  See Report of Contact (December 2015).  Private treatment records dated in February 2010 and May 2010 reflect that the Veteran was seen for foot pain, but no bone or joint abnormality was shown.  A March 2010 note shows left calf tightness without evidence of thrombosis; similar findings were shown in March 2011.  See Medical Treatment Record - Non-Government Facility (December 2015).  VA treatment records dated since 2010 reflect ankle pain and referral to podiatry for orthotic inserts.  See CAPRI (June 2016).  

A January 2013 x-ray of the knees reflects normal knees.  A January 2013 x-ray of the ankles showed "minor abnormality" for tiny posterior calcaneal (heel) enthesophytes bilaterally, but no other abnormal findings.  See CAPRI (June 2016).  

Report of VA examination dated in January 2013 reflects normal ankles and normal knees.  The noted that the Veteran had diffuse knee pain with lifting/walking.  The examiner opined that the Veteran's current ankle and knee problems were less likely than not incurred in or caused by the claimed in-service injury or event because the STRs show minimal problems and joint exam and x-ray years after service are normal.  The examiner noted that there was no imaging study documenting arthritis.  See CAPRI (June 2016).

The medical evidence does not establish the presence of any disability of the ankles or left knee during this appeal that is etiologically related to service, to include the complaints and findings noted in service, or the Veteran's in-service activities.  The Board accepts that the Veteran is competent to report his symptoms, such as joint pain, weakness, and fatigue.  Layno, supra.  However, he is not competent to attributable his ankle or left knee problems to any in-service events, complaints, findings, or diagnoses as he lacks the requisite medical expertise and this is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, his medical opinion has no probative value.

The Board acknowledges the August 2010 assessment of Dr. Herbert for chronic inflammatory arthritis of the ankles on the VA vocational rehabilitation form.  However, the record suggests that an x-ray was not performed to arrive at that conclusion because Dr. Herbert's office reported that they had no medical records for the Veteran and because VA x-rays in 2010 and 2013 show no arthritis of the ankle joints.  See Report of Contact (December 2015).  See CAPRI (June 2016).  More importantly, the assessment includes no opinion on the etiology of the Veteran's problems.  As such, the conclusion of Dr. Herbert has little probative value for the purpose of establishing service connection.

On balance, the weight of the evidence is against the claims.  Accordingly, the claims are denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; §38 C.F.R. §3.102; Gilbert supra. at 53 (1990).


ORDER

Service connection for bilateral ankle disability is denied.

Service connection for left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


